             Case 1:20-cv-03331-RC Document 9 Filed 06/30/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CHURCH OF JESUS CHRIST OF                           :
LATTER-DAY SAINTS, et al.,                          :
                                                    :
        Plaintiff,                                  :       Civil Action No.:       20-3331 (RC)
                                                    :
        v.                                          :       Re Document No.:        7
                                                    :
DONALD J. TRUMP,                                    :
                                                    :
        Defendant.                                  :

                                               ORDER

                          GRANTING DEFENDANT’S MOTION TO DISMISS

        Plaintiff Xiu Jian Sun, proceeding pro se, purported to bring this case against former

President Donald Trump under “god’s law.” Compl. at 1, ECF No. 1. 1 Defendant moved to

dismiss the complaint on May 20, 2021. Def.’s Mot. Dismiss, ECF No. 7. The next day, the

Court issued a Fox/Neal order explaining that Plaintiff was required to respond to the motion to

dismiss by June 21, 2021. Fox/Neal Order at 2, ECF No. 8. The Court warned that it could treat

the motion to dismiss as conceded if the deadline passed without Plaintiff filing a response. Id.

at 1; see also Fox v. Strickland, 837 F.2d 507, 509 (D.C. Cir. 1988) (per curiam) (explaining that

a district court must inform a pro se party that “failure to respond . . . may result in the district

court granting the motion and dismissing the case”). To date, Plaintiff has not responded to

Defendant’s motion or requested additional time to respond.




        1
        As Defendant points out, Plaintiff claims to bring this suit on behalf of the Church of
Jesus Christ of Latter-day Saints, but there is no indication that the Church authorizes his actions.
See Mem. P. & A. Supp. Def.’s Mot. Dismiss Pl.’s Compl. at 1 n.1, ECF No. 7-1.
           Case 1:20-cv-03331-RC Document 9 Filed 06/30/21 Page 2 of 2




       Under Local Civil Rule 7(b), if any party fails to file a response to a motion within the

prescribed time, “the Court may treat the motion as conceded.” Although the D.C. Circuit has

expressed concern with the interaction of Local Civil Rule 7(b) and Federal Rule of Civil

Procedure 12(b)(6), standing circuit precedent permits district courts to follow the local rule and

grant motions to dismiss as conceded. See Cohen v. Bd. of Trustees of the Univ. of D.C., 819

F.3d 476, 480–83 (D.C. Cir. 2016). Indeed, the Circuit “ha[s] yet to deem a ‘straightforward

application of Local Rule 7(b)’ an abuse of discretion.” Id. at 480 (quoting Fox v. Am. Airlines,

Inc., 389 F.3d 1291, 1294 (D.C. Cir. 2004)); see also Jordan v. Ormond, No. 15-7151, 2016 WL

4098823, at *1 (D.C. Cir. July 22, 2016) (unpublished per curiam opinion) (holding that a district

court “did not abuse its discretion” when it granted a motion to dismiss as conceded pursuant to

Local Civil Rule 7(b)). Because Plaintiff has completely failed to respond to Defendant’s

motion to dismiss, this case involves the straightforward application of Local Civil Rule 7(b).

See Texas v. United States, 798 F.3d 1108, 1114 (D.C. Cir. 2015) (“As we have often observed,

where the district court relies on the absence of a response as a basis for treating the motion as

conceded, we honor its enforcement of the rule.” (cleaned up) (quoting Fox, 389 F.3d at 1295)).

       Accordingly, it is hereby ORDERED that Defendant’s motion to dismiss (ECF No. 7) is

GRANTED AS CONCEDED. It is FURTHER ORDERED that the complaint and this civil

action are DISMISSED WITHOUT PREJUDICE.

       SO ORDERED.


Dated: June 30, 2021                                                RUDOLPH CONTRERAS
                                                                    United States District Judge




                                                  2
